  Case: 1:15-cv-00713 Document #: 286 Filed: 10/02/20 Page 1 of 12 PageID #:3455




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 Francisco Romero,                                    )
                                                      )
                            Plaintiff,                )
 v.                                                   )     Case No. 15-cv-00713
                                                      )
 Michael Atchison et al.,                             )
                                                      )
                            Defendants.               )

                     PLAINTIFF’S MEMORANDUM IN SUPPORT OF
                     MOTION FOR PARTIAL SUMMARY JUDGMENT

       Plaintiff Francisco Romero, by his undersigned counsel, submits this memorandum in

support of his motion for partial summary judgment (ECF 284).

                                         INTRODUCTION

       In November 2012, Plaintiff Francisco Romero, who is a prisoner in the Illinois

Department of Corrections (“IDOC”), was abruptly removed from general population and placed

in administrative detention, or “AD,” a form of non-disciplinary solitary confinement. He spent

the next three and a half years in a series of small cells, alone, having virtually no contact with

another human being. And he was never really told why.

       From November 1, 2012 and August 12, 2014, the first year and nine months of his

solitary confinement, Plaintiff was never told why he had been placed in AD. He was given no

notice explaining why he had been placed in AD, was never informed whether or when his

placement in AD would be reviewed, and was, in essence, given no means to understand why he

was in solitary confinement, no way to explain why he should not be there, and no way of

knowing what he could do to get out. The Defendants have admitted this, and have explained

that during this period IDOC policy did not require the provision of any notice to AD prisoners.


                                                  1
  Case: 1:15-cv-00713 Document #: 286 Filed: 10/02/20 Page 2 of 12 PageID #:3456




       In 2014 the IDOC’s policies changed to require the provision of notice to prisoners in

AD. But for nearly two years thereafter, Plaintiff received an identical, rote notice reciting

“recent” intelligence that claimed he had been involved in misconduct. Discovery in this case,

however, has revealed that this purported intelligence was two years old. That, too, was

effectively useless for Plaintiff. AD is not disciplinary confinement and cannot be used to punish

prisoners for past misdeeds. To the contrary, it falls on guards to inform AD prisoners what they

can do to change their behavior and get out. The rote repetition of years’ old “intelligence”

provided no such information, making it impossible for Plaintiff to understand why he was

actually in AD and what steps he could take to earn release back into the general population.

       These failures violated Plaintiff’s due process rights and injured him severely. In his

motion, Plaintiff seeks partial summary judgment on the following matters:

   •   That Plaintiff’s confinement in AD from November 1, 2012 and May 1, 2015, during
       which time he received no notice at all or rote notices, was an “atypical and significant
       hardship” when compared to “the ordinary incidents of prison life” sufficient to afford
       Plaintiff due process protection under Sandin v. Conner, 515 U.S. 472 (1995).

   •   That the failure to provide Plaintiff with any notice between November 1, 2012 and
       August 14, 2014 violated his due process rights under the Fourteenth Amendment.

   •   That providing Plaintiff with rote notices that reflected years-old intelligence between
       August 14, 2014 and May 1, 2015 violated Plaintiff’s due process rights under the
       Fourteenth Amendment.

                                    FACTUAL BACKGROUND

       The undisputed facts supporting Plaintiff’s motion for partial summary judgment are set

forth in Plaintiff’s Statement of Undisputed Facts (“SOF”) (ECF 285.) In summary, on

November 1, 2012, Plaintiff was placed in AD. (SOF ¶ 6.) Though his status in AD appears to

have been reviewed multiple times over the subsequent months, he was never provided any

notice of these reviews, and no means of preparing or presenting his position to the AD

reviewers. (SOF ¶¶ 20-47.)

                                                 2
  Case: 1:15-cv-00713 Document #: 286 Filed: 10/02/20 Page 3 of 12 PageID #:3457




       Finally, in August 2014, Plaintiff was provided with his first notice regarding why he had

been placed in AD. (SOF ¶¶ 48-49.) That notice cited “recent” intelligence alleging misconduct

by Plaintiff—but discovery has revealed that there was no such recent intelligence; to the

contrary, the most recent allegations of misconduct by Plaintiff were from December 2012, one

and a half years before. (SOF ¶ 49.) Nevertheless, while Plaintiff received notices of his AD

reviews going forward, his notices consisted verbatim of the same, rote recitation of “recent”

intelligence alleging he had engaged in the exact same misconduct. (SOF ¶¶ 53-60.) During this

period, which ran at least through May 1, 2015, there was in fact no such recent intelligence,

meaning that Plaintiff was given no information about why he remained in AD and what he

could do to earn his way out. (Id.)

                                       LEGAL STANDARD

       “Summary judgment is appropriate ‘if the movant shows that there is no genuine issue of

material fact and the movant is entitled to judgment as a matter of law.’” Beardsall v. CVS

Pharm., Inc., 953 F.3d 969, 972 (7th Cir. 2020) (quoting Fed. R. Civ. P. 56(a)). The question on

summary judgment is “whether the evidence presents a sufficient disagreement to require

submission to a jury.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986). “[A]

genuine issue of material fact does not exist unless there is sufficient evidence favoring the non-

moving party for a jury to return a verdict for that party.” Burton v. Kohn Law Firm, S.C., 934

F.3d 572, 579 (7th Cir. 2019) (quotation omitted).

       Additionally, “motions for partial summary judgment are permitted.” Am. Nurses Ass’n v.

Illinois, 783 F.2d 716, 729 (7th Cir. 1986). Summary judgment can resolve entire claims, or it

can resolve “part of . . . [a] claim,” Fed. R. Civ. P. 56(a), such that “[a] court may use the

summary judgment mechanism to establish certain facts or issues, even if summary judgment is



                                                  3
  Case: 1:15-cv-00713 Document #: 286 Filed: 10/02/20 Page 4 of 12 PageID #:3458




not rendered on the whole action.” Ames v. The Rock Island Boat Club, No. 07-cv-4068, 2009

WL 400648, at *2 (C.D. Ill. Feb. 17, 2009). Thus, “‘summary judgment may be requested not

only as to an entire case but also as to a claim, defense, or part of a claim or defense.’” Ford v.

Marion Cty. Sheriff’s Office, 942 F.3d 839, 849 (7th Cir. 2019) (quoting Fed. R. Civ. P. 56(a),

cmt. 2010 Amendment). On such a motion for partial summary judgment, “[a] district court also

may enter an order stating any material fact that is not genuinely in dispute for trial.” Id.

                                             ARGUMENT

        Plaintiff asserts that his extended placement in Administrative Detention (“AD”) violated his

procedural due process rights under the Fourteenth Amendment. It is uncontested that Plaintiff was

held in AD in single-cell isolation for a total of 1,284 days, with limited access to phones, visits, and

yard time with other inmates. (SOF ¶ 14.) It is likewise uncontested that Plaintiff was held in AD

for 640 days without notice as to why he was being held there and without the ability to challenge his

placement in AD. (SOF ¶ 48.) Furthermore, once Plaintiff finally did receive notice and an

opportunity to be heard, it is uncontested that the justification for his placement, which was based on

past conduct, did not change for nearly two years. (SOF ¶ 49.) In light of these uncontested facts, the

Defendants violated Plaintiff’s due process rights as a matter of law.

        “[T]he Fourteenth Amendment provides to inmates a liberty interest in avoiding transfer to

more restrictive prison conditions if those conditions result in an ‘atypical and significant hardship’

when compared to ‘the ordinary incidents of prison life.’” Townsend v. Fuchs, 522 F.3d 765, 768

(7th Cir. 2008) (quoting Sandin v. Conner, 515 U.S. 472, 484-86 (1995). “When a transfer to

conditions meeting this standard occurs, the prison must afford the inmate procedural protections

before the transfer occurs.” Townsend v. Cooper, 759 F.3d 678, 685–86 (7th Cir. 2014) (quotation

omitted).




                                                    4
  Case: 1:15-cv-00713 Document #: 286 Filed: 10/02/20 Page 5 of 12 PageID #:3459




       Plaintiff’s due process claim thus incorporates two basic elements, for which Plaintiff seeks

independent partial summary judgment rulings: first, that the conditions of confinement that he

experienced in AD consisted of an “atypical and significant hardship” sufficient to implicate a liberty

interest under Sandin; and second, that he was subjected to this hardship without the procedural

protections afforded by the Due Process clause. Plaintiff’s circumstances satisfy both criteria.

       A.      Plaintiff was entitled to due process because the conditions of his
               confinement in AD constituted an “atypical and significant hardship.”

       A prisoner’s liberty interest is invoked when the prisoner is transferred to confinement

that places an “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Sandin, 515 U.S. at 484. To determine whether segregation constitutes

an atypical and significant hardship, courts look to both “the duration of the segregative

confinement” and to “the conditions endured.” Marion v. Columbia Corr. Inst., 559 F.3d 693,

697 (7th Cir. 2009). Short terms of segregation require particularly harsh confinement

conditions in order to give rise to a prisoner’s liberty interest. Id. at 697-98. On the other hand,

long-term segregation does not require particularly harsh conditions. As the Seventh Circuit

explained in Marion, “periods of confinement that approach or exceed one year may trigger a

cognizable liberty interest without any reference to conditions.” Id. at 699. Cf. Harris v. Wall,

No. 14-CV-047, 2015 WL 5009865, at *7 (W.D. Wis. Aug. 20, 2015) (“Although [the prisoner]

again does not allege that the conditions of segregation were unusually harsh, the Seventh Circuit

has already ruled that . . . ‘periods of confinement that approach or exceed one year may trigger a

cognizable liberty interest without any reference to conditions’” (quoting Marion, 559 F.3d at

697-98)).

       Defendants confined Plaintiff in AD for a total of 1295 days. Under Marion, the duration

of his confinement gives rise to a liberty interest “without any reference to conditions.” Marion


                                                   5
  Case: 1:15-cv-00713 Document #: 286 Filed: 10/02/20 Page 6 of 12 PageID #:3460




559 F.3d at 699 (holding confinement in segregation for 240 day was sufficiently prolonged to

give rise to a liberty interest). As such, Plaintiff’s confinement in AD constituted an atypical and

significant hardship sufficient to invoke a liberty interest under the due process clause.

       Furthermore, it undisputed—and indeed the Defendants themselves have asserted—that

Plaintiff’s housing conditions also give rise to a requirement that Plaintiff be given due process.

It is uncontested that for the duration of Plaintiff’s confinement in AD, Plaintiff was housed in a

cell alone where he was isolated from all other human beings; that Plaintiff was permitted out of

his cell only a few hours per week, that Plaintiff was permitted only a few short visits behind a

glass partition every month, and that Plaintiff was permitted only a few minutes every month to

speak with his loved ones (SOF ¶¶ 7-8; 15-17; 26; 31). Otherwise, Plaintiff was entirely alone

and was deprived of all human contact, even under the Phase III of AD. (SOF ¶ 31.)

       This is in contrast with Plaintiff’s life in the IDOC’s general population, where he was

permitted a wide variety of activities, he was able to engage in substantive interactions with other

human beings on a daily basis, and he had access to friends and loved ones via the telephone and

in-person contact visits. (SOF ¶¶ 2-3.) Given these undisputed conditions, and the undisputed

length of Plaintiff’s AD confinement, guiding precedent dictates a determination that the

conditions of Plaintiff’s housing constituted an atypical and significant hardship sufficient to

invoke a liberty interest under the due process clause.

       Thus, while there remain disputed facts regarding additional harsh conditions of

Plaintiffs’ AD confinement, 1 the uncontested facts about Plaintiffs’ confinement entitle him to



   1
      Plaintiff has alleged, and will produce competent evidence to show, that the conditions of
his confinement in AD were particularly harsh. The hot water was off in his cell for extended
periods of time (Amended Complaint ¶ 42). The AD cells lacked heating, cooling, and
ventilation, meaning that Plaintiff was confined to stifling cells that were either unbearably hot
or so cold that he could see his breath. (Amended Complaint ¶¶ 42-43,56.) To compound all
                                                  6
  Case: 1:15-cv-00713 Document #: 286 Filed: 10/02/20 Page 7 of 12 PageID #:3461




summary judgment that his AD confinement was sufficient to require the due process protections

set out in Sandin.

   A.      Plaintiff should receive summary judgment that Defendants did not satisfy the
           procedural protections afforded by the Due Process clause.

        Once a prisoner establishes that his punishment implicates a liberty interest, the Court

determines whether the institution provided the prisoner with “the minimum requirements of

procedural due process to be afforded to prisoners in disciplinary proceedings.” Rasheed-Bey v.

Duckworth, 969 F.2d 357, 361 (7th Cir. 1992). The Seventh Circuit has delineated these

protections precisely:

        Before being deprived of a protected liberty interest, a prisoner is entitled to (1)
        advance (at least 24 hours before hearing) written notice of the claimed violation;
        (2) the opportunity to be heard before an impartial decision maker; (3) the
        opportunity to call witnesses and present documentary evidence (when consistent
        with institutional safety); and (4) a written statement by the fact-finder of the
        evidence relied on and the reasons for the disciplinary action.
Rasheed-Bey v. Duckworth, 969 F.2d 357, 361 (7th Cir. 1992). Additionally, reviews that satisfy

the criteria set out in Rasheed-Bey must be conducted at regular intervals. That is so because

where, as here, an “inmate’s period of administrative segregation, which [is] not fixed in

advance, is an indefinite term, . . . there has to be some mechanism for determining whether

change has occurred.” Isby v. Brown, 856 F.3d 508, 526 (7th Cir. 2017) (bracket and quotation

omitted). Even if it is the prison’s position that the reason for a prisoner’s confinement is

ongoing or unchanged, in order to satisfy due process, that explanation must be provided to the

prisoner. “[I]f the relevant circumstances truly have not changed, that can easily be stated, rather

than just relying on a meaningless, repetitive, and rote response.” Isby, 856 F.3d at 527


this, the windows in Plaintiff’s cells would not seal or were broken making winter conditions
more unbearable. Additionally, Plaintiff’s cells were infested with insects and vermin (Amended
Complaint. ¶¶ 44,55,60.) He was subject to constant lighting in his cell, inadequate sanitation,
mold, and mildew. (Complaint ¶¶ 41,60, 62.)
                                                  7
  Case: 1:15-cv-00713 Document #: 286 Filed: 10/02/20 Page 8 of 12 PageID #:3462




(quotation omitted). Even “one or two edits or additions” to a prisoner’s notice can suffice, but

such notice is irreducibly necessary, because it “provide[s] . . . notice to [the prisoner] as to the

reasons for his placement and how he could get out.” Id. This notice requirement goes hand-in-

hand with the due process requirement that

       meaningful periodic reviews must include ongoing evaluation of whether an
       inmate’s continued segregation is justified . . . . [I]t [is] insufficient for officials
       merely to go through the motions of conducting a review when they ha[ve]
       developed a pre-review conclusion that the inmate would remain in solitary
       confinement no matter what the evidence show[s].
Id. In cases where a prisoner’s confinement is sufficiently harsh or sufficiently long to implicate

a liberty interest under Sandin, these procedural protections are designed to “keep[]

administrative segregation from becoming a pretext for indefinite confinement.” Id. at 525.

Under these standards, there can be no genuine dispute of material fact that Plaintiff’s due

process rights were violated during his confinement in AD.

       For Due Process purposes, the period of Plaintiffs’ confinement in AD can be measured

in two different periods. The first period is the one in which Plaintiff received no due process at

all. The second is one in which Plaintiff did not receive meaningful due process. 2 The periods

are as follows:

       ●          No notice period. November 1, 2012 to August 12, 2014. During this period,

Plaintiff was housed in AD with no notice of the charges pursuant to which he was confined to

AD or any ability to appear at hearing and challenge the basis for his confinement. (SOF ¶¶ 16-

47.). The total time of this period was 1 year, 9 months, 1 week, 4 days, or 649 days.




   2
       Should this Court find that the periods should be adjudicated as separate and distinct
periods of confinement, each one exceeds the one-year period past which, under Marion, gives
rise to a liberty interest “without any reference to [the] conditions” of confinement at issue. 559
F.3d at 699.
                                                   8
  Case: 1:15-cv-00713 Document #: 286 Filed: 10/02/20 Page 9 of 12 PageID #:3463




       ●       Rote notice period. August 12, 2014 to May 1, 2015. On August 12, 2014,

Plaintiff received a hearing after receiving notice on August 3, 2014. After August 12, 2014

Plaintiff received notice in advance of each of his reviews. However, each of the notices

contained the same boilerplate information about the charges that had caused Plaintiff to be

placed in AD. Each notice and every stated:

       Due to offender Romero’s active involvement with the Latin Saints STG and
       recent intelligence indicating that offender Romero plans to retaliate against staff
       for assaulting a fellow member of the Latin Saint STG offender Romero has been
       placed in Administrative Detention for the safety and security of the Department.

(SOF ¶¶ 49, 53, 57.) IDOC records indicate that the last information of any kind that purported

to indicate Plaintiff’s involvement in an STG or other misconduct was from December 2012.

(SOF ¶¶ 18-19.) And there was no new information indicating any potential involvement in an

STG or other alleged misconduct until May 2015 (SOF ¶ 19.) To be clear, Plaintiff disputes the

veracity of the “confidential source” information in the IDOC’s intelligence reports from

December 2012 and May 2015. But that is a dispute of fact. This motion concerns the long

period when it was undisputed that there were no reports of STG or other threatening activity,

from any source—yet Plaintiff received the same, rote charge that “recent” intelligence indicated

that Plaintiff was engaged in misconduct.

        1.     Plaintiff’s due process rights were violated during the no-notice period.

       There can be no dispute that Plaintiff’s due process rights were violated during the no-

notice period described above, which consisted of 649 days. It is undisputed that during this

entire period, Plaintiff was provided with no notice in any form explaining why he had been

placed in AD and why that detention was continuing. And he was not provided the ability to

appear and challenge the basis for his placement in AD. As such, there is no dispute of material

fact regarding the lack of due process for this time period.


                                                 9
 Case: 1:15-cv-00713 Document #: 286 Filed: 10/02/20 Page 10 of 12 PageID #:3464




       The due process protections required by Sandin are not taxing for prison officials; they

require that “[a]n inmate must merely receive some notice of the charges against him,” Westefer

v. Neal, 682 F.3d 679, 684 (7th Cir. 2012) (Sykes, J.) (quotation omitted), sufficient to “give[] an

inmate time ‘to prepare for the appearance before the Adjustment Committee.’” Id. (quoting

Wolff v. McDonnell, 418 U.S. 539, 564 (1974)). Indeed as the Supreme Court put it in Wolff,

“[o]ne of the minimum requirements of due process afforded prisoners facing disciplinary action

is advanced written notice of disciplinary charges against them such that they understand the

charges they face and may prepare a defense.” 418 U.S. at 564. Here, it is undisputed that no

notice of any kind was given to Plaintiff for nearly two years. Under established Seventh Circuit

precedent, the failure to provide Plaintiff of any notice of the reasons for his placement in

solitary confinement or the ability to appear and challenge the basis for his placement violated

Plaintiff’s rights to procedural due process under the Fourteenth Amendment. See Dilworth v.

Adams, 841 F.3d 246 (4th Cir. 2016) (remanding for damages where plaintiff was not provided a

hearing before he was subjected to punishment in the form of disciplinary segregation).

       2.      Plaintiff’s due process rights were violated during the rote-notice period.

       Plaintiff’s due process rights were likewise violated during the rote-notice period.

During this lengthy period, Plaintiff was provide with the same, rote statement:

       Due to offender Romero’s active involvement with the Latin Saints STG and
       recent intelligence indicating that offender Romero plans to retaliate against staff
       for assaulting a fellow member of the Latin Saint STG offender Romero has been
       placed in Administrative Detention for the safety and security of the Department.

(SOF ¶¶ 49, 53, 57.) As Isby explained, however, such “rote” notices do not protect a prisoner’s

liberty interests because they were “limited to occurrences in the past.” 856 F.3d at 527. By

contrast, “a meaningful review is one that evaluates the prisoner’s current circumstances and

future prospects, and, considering the reason(s) for his confinement to the program, determines


                                                 10
  Case: 1:15-cv-00713 Document #: 286 Filed: 10/02/20 Page 11 of 12 PageID #:3465




whether that placement remains warranted.” Id. (quotation and ellipses omitted). Rote, rubber-

stamped reviews not only indicate that prison officials are using AD “as a charade in the name of

prison security to mask indefinite punishment for past transgressions,” id. at 529 (quotation

omitted), but they certainly fail to “provide [the prisoner with] . . . notice . . . as to the reasons for

his placement and how he could get out.” Id. at 527. The rote notice given to Plaintiff failed

these basic requirements, violating Plaintiff’s due process rights for an additional, extended

period.

                                            *       *        *
          In sum, undisputed facts establish that Plaintiff’s due process rights were violated during

both the no-notice period and the rote-notice period. As such, summary judgement on the lack of

due process afforded to Plaintiff’s is appropriate for the entire period of incarceration in AD.

                                            CONCLUSION

          For the reasons set forth herein, the Court should grant Plaintiff’s motion for partial

summary judgment.



Date: October 2, 2020                                   Respectfully submitted,

                                                        /s/ Stephen H. Weil       .


 Jon Loevy – jon@loevy.com                           Jennifer Blagg
 Stephen H. Weil – weil@loevy.com                    Eric Bisby
 Loevy & Loevy                                       jennifer@blagglaw.net
 311 N. Aberdeen Street                              eric@blagglaw.net
 Third Floor                                         Attorney for Plaintiff
 Chicago, IL 60607                                   1333 West Devon Ave, Suite 267
 312-243-5900                                        Chicago Il, 60660
                                                     (773) 859-0081

                                                     Attorneys for Plaintiff



                                                   11
 Case: 1:15-cv-00713 Document #: 286 Filed: 10/02/20 Page 12 of 12 PageID #:3466




                                 CERTIFICATE OF SERVICE
        I hereby certify that on October 2, 2020, a true and correct copy of the foregoing was
filed electronically. Notice of this filing was sent by operation of the Court’s ECF electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.


                                                       /s/ Stephen H. Weil
